IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
TREASEA SMITH WALKER PLAINTIFF
v. CIVIL ACTION NO. 1:18-cv-00058-GHD-DAS

L-3 COMMUNICATIONS VERTEX
AEROSPACE LLC DEFENDANT

ORDER OF DISMISSAL OF CLAIMS WITH PREJUDICE
Pursuant to a Stipulation of Dismissal filed by the parties to this action [57], the Court
orders that Plaintiff’s claims should be dismissed in their entirety with prejudice.
IT IS, THEREFORE, ORDERED that Plaintiff's claims are dismissed in their entirety
with prejudice, and this case is CLOSED.

“Ze
SO ORDERED, this the Bx of August 2019.

Sl):

SENIOR U.S. DISTRICT JUDGE
